—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 16, 1993, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant does not dispute the Board’s finding that his activities during the period under review constituted employment. Instead, he quarrels with the Board’s conclusions that the overpayments in benefits he received were recoverable and that he made willful false statements, thus subjecting him to a reduction in future benefits. As the Board noted, however, for each certification period claimant stated that he had not worked. Substantial evidence exists in the record to support *912the Board’s rejection of claimant’s argument that the instructions he received from the informational handbook given to him by the local unemployment office were inadequate. We have also reviewed and rejected claimant’s remaining arguments, including his contention that the Board’s calculation of the amount owed as a result of the overpayments he received was in error.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.